          CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 1 of 18



UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

U.S.A.,

               -against-                            18 CR 67 (WMW)

TERRY J. ALBURY,

                      Defendant.




                             REPLY SENTENCING BRIEF
                           ON BEHALF OF TERRY J. ALBURY




JaneAnne Murray, Esq.                       Joshua Dratel, Esq.
Minnesota Bar #: 0384887                    New York State Bar #: 1795954
Murray Law LLC                              Law Offices of Joshua L. Dratel, P.C.
310 South Fourth Avenue, Suite 5010         29 Broadway, Suite 1412
Minneapolis, MN 55415                       New York, NY 10006
Tel: (612) 339-5160                         Tel: (212) 732-0707
Fax: (866) 259-7819                         Fax: (212) 571-3792
Email: jm@mlawllc.com                       Email: jdratel@joshuadratel.com




                                        1
       CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 2 of 18



                                          Introduction

       This Reply Memorandum is submitted on behalf of defendant Terry Albury in

connection with his sentencing, and responds to the government’s October 4, 2018, Position

With Respect to Sentencing (hereinafter “Gov’t Position”).

       Much of the government’s submission is dedicated to a repetition of Mr. Albury’s

offense conduct, which he has readily admitted. Particular contentions by the government,

however, are without merit and require a response – i.e., contrary to the government’s claims,

Mr. Albury’s motivation for his offense conduct, while not relevant to guilt, is quite relevant at

sentencing; the disclosures Mr. Albury made have not adversely affected U.S. national security

and were valuable to the public discourse; the two-point abuse of trust enhancement in

U.S.S.G. §3B1.3 does not apply herein given the particular facts in this case and the history of

espionage cases; this case is not an appropriate vehicle for general deterrence; and certain other

cases cited by the government are distinguishable.

       A.      As the Government’s Position Paper Concedes, Mr. Albury Did Not
               Harm U.S. National Security

       The Gov’t Position effectively acknowledges precisely what we have maintained

throughout our representation of Mr. Albury: that his disclosures have not caused actual harm

to the United States. No actual investigation has been put at risk; no undercover agent or

source exposed or put in danger; no specific community or diplomatic relationship

compromised. Rather, the worst the government can say about the impact of Mr. Albury’s

conduct is to describe “the harms that could result from the defendant’s actions.” Gov’t.

Position at 3 (emphasis added).

       Indeed, the declaration of E.W. Priestap, Assistant Director of the FBI’s

Counterintelligence Division, accompanying the Gov’t Position (“Priestap Dec.”) fails to



                                                2
        CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 3 of 18



articulate any actual harm caused by Mr. Albury, but rather carefully couches all possible

harms in conditional and/or highly conclusory terms. See, e.g., Priestap Dec. ¶ 11 (Albury’s

disclosures “may erode the FBI’s ability to collaborate with various public and private entities

in conduct ing counterterrorism and intelligence operations in support of U.S. national

security”); id. (“unauthorized disclosures will continue to impose an increased cost to FBI

operations as the FBI works to adjust to the changing operating environment”); id. ¶ 16

(Albury’s undisclosed documents “could cause serious damage to the national security”)

(emphasis added).

       It bears noting that were Daubert to apply to the sentencing context, Mr. Priestap’s

declaration would not pass muster under its regime. As the Supreme Court held in Kumho Tire

Co. v. Carmichael, “nothing in either Daubert or the Federal Rules of Evidence requires a

district court to admit opinion evidence that is connected to existing data only by the ipse dixit

of the expert.’” 526 U.S. 137, 157 (1999) (quoting General Electric Co. v. Joiner, 522 U.S.

136, 146 (1997)).

       Mr. Priestap’s declaration is classic ipse dixit (defined in Merriam-Websster as “he

himself said it” or “an assertion made but not proved” and in the Oxford English Dictionary to

mean “an unproven assertion resting on the bare authority of some speaker”). As Priestap

explains: “I assess whether the disclosure of in formation, at any given time, may lead to an

unacceptable risk of compromising the FBl’s ongoing intelligence-gathering process with

respect to a particular investigation or investigations, and whether it may lead to an

unacceptable risk of compromising certain investigative sources, methods, or techniques.”

Priestap Dec. ¶ 7. Essentially, Mr. Priestap decides if something is classified. It is classified if

disclosure, in Priestap’s view, creates a risk of compromising an investigation or investigative




                                                 3
         CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 4 of 18



mechanism. If something is classified, then, ipse dixit, a risk of compromise exists. Cf.

Scholars Brief at 7 (noting findings of widespread classification of information the government

has no basis to conceal).

         That Mr. Albury’s conduct caused no actual, specific harm to national security is hardly

surprising. Mr. Albury engaged in his whistleblowing activities deliberatively and surgically.

His goal was to expose abuses and counter-productive strategies in the FBI’s counter-terrorism

initiatives (including biases and poorly-researched or understood preconceptions that informed

these initiatives), and as a seasoned FBI agent, he knew how to do this without putting

individuals in danger or compromising any specific investigations. Moreover, he carefully

curated his disclosures to the media.

         In addition, the issues exposed by Mr. Albury were already largely in the public

domain, and the subject of controversy.1 This is amply illustrated in the context of recruitment

of Confidential Human Sources (CHS’s), which Mr. Priestap describes as “vital to the FBI’s

ability to detect, investigate, and neutralize national security threats” and “a unique and critical

FBI capability.” Priestap Dec. ¶ 12. The Somali community in Minneapolis has long known

of and distrusted the FBI’s efforts to recruit CHS’s -- or spies -- from within.2



1
  The FBI’s informant recruitment program has long been problematic. See U.S. Dep’t of Justice, Office of the
Inspector Gen., The FBI’s Compliance With the Attorney General’s Investigative Guidelines 34, (Sept. 2005),
available at https://oig.justice.gov/special/0509/final.pdf.
2
  For example, Jaylani Hussein, executive director of the Council on American-Islamic Relations’ Minnesota
chapter,
                    told The Intercept that the FBI and other law enforcement agencies have been
                    doing “a great deal of profiling of our community,” visiting people at home
                    and subjecting them to unwarranted harassment. In 2015, the Brennan Center
                    warned that the FBI’s community outreach initiatives in Minneapolis had
                    morphed into intelligence-gathering efforts. A year later, a manager with the
                    Transportation Security Administration in Minneapolis reported being ordered
                    by a supervisor to profile Somali imams and community members.

See Alice Speri, “The FBI’s Race Problems are Getting Worse. The Prosecution of Terry Albury is Proof,” The
Intercept, April 21, 2018, available at https://theintercept.com/2018/04/21/terry-albury-fbi-race-whistleblowing/.


                                                         4
         CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 5 of 18



        For example, in one instance in 2016, a 26 year-old Somali-American video-recorded

his encounter with two agents who came to the door of his apartment without a warrant a few

days prior to a forum the individual was organizing to discuss the government-sponsored

Countering Violent Extremism (CVE) programs.3 The individual refused to open the door, and

refused to speak to the agents without an attorney present. The agents persisted in trying to

interview him, at one point saying “you could just make this easier or make this hard.”4 The

individual finally asked them that “next time,” would they kindly “announce [them]selves”

(since these agents had simply arrived at his apartment door).5 He noted that it’s “kind of scary

to have two white guys coming through the neighborhood looking for people.”6 One of the

agents questioning him was Terry Albury.7


3
  Joseph Sabroski, Video of FBI Visit of Muslim Activist Highlights Disturbing Nature of Federal Counter-
Extremism Programs, Alternet, August 28, 2016, available at https://www.alternet.org/grayzone-project/video-fbi-
visit-muslim-activist-highlights-disturbing-nature-federal-counter.
4
  Id. (including embedded video).
5
  Id.
6
  Id.
7
  Id. Several newspaper articles and reports predating Mr. Albury’s disclosures document the specifics of the
FBI’s CHS program. See, e.g., Craig Phillips, A Former FBI Agent Talks About Handling Informants, PBS,
February 18, 2016, available at http://www.pbs.org/independentlens/blog/a-former-fbi-agent-talks-about-
handling-informants/; Maura Dolan, Can FBI be held liable for targeting Irvine Muslims for surveillance?, LA
Times, December 21, 2015, available at http://www.latimes.com/local/orangecounty/la-me-muslim-fbi-20151221-
story.html; Arun Kundnani et al., How One Man Refused to Spy on Fellow Muslims for the FBI—and Then Lost
Everything, The Nation, October 14, 2014, available at https://www.thenation.com/article/how-one-man-refused-
spy-fellow-muslims-fbi-and-then-lost-everything/; Chris McGreal, Portland man: I Was Tortured in UAE for
Refusing to Become an FBI Informant, The Guardian, March 16, 2015, available at
https://www.theguardian.com/us-news/2015/mar/16/portland-man-tortured-uae-behest-of-fbi; John Glionna, U.S.
Muslim Leaders say FBI Pressuring People to Become Informants, LA Times, November 3, 2014, available at
http://www.latimes.com/nation/la-na-muslims-fbi-20141103-story.html; Cynthia Dizikes and Todd Lighty,
Probationer Says He was Pressured to Be FBI Informant, Chicago Tribune, September 24, 2014, available at
http://www.chicagotribune.com/news/ct-probation-informant-met-20140904-story.html; Nick Bauman, This
American Refused to Become an FBI Informant. Then the Government Made His Family’s Life Hell, Mother
Jones, May/June 2014, available at https://www.motherjones.com/politics/2014/05/sudan-fbi-informant-naji-
mansour-terrorism/; Alex Kane, You Might Get Hit By a Car": The Chilling Threats Used to Force Muslims Into
Becoming Informants, AtlerNet, May 13, 2014, available at https://www.alternet.org/civil-liberties/you-might-get-
hit-car-chilling-threats-used-force-muslims-becoming-informants; Paul Harris, The Ex-FBI Informant with a
Change of Heart: “There is no Real Hunt. It’s Fixed” The Guardian, March 20, 2012, available at
https://www.theguardian.com/world/2012/mar/20/fbi-informant; Elliott McLaughlin, FBI Planting Spies in U.S.
Mosques, Muslim Groups Say, CNN, March 20, 2009, available at
http://www.cnn.com/2009/US/03/20/fbi.muslim.groups/; Daniel Engbar, How Do You Handle an FBI Informant,
Slate, September 13, 2005, available at https://slate.com/news-and-politics/2005/09/how-do-you-handle-an-fbi-
informant.html.


                                                       5
           CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 6 of 18



           This was an every-day encounter for Mr. Albury. He comported himself in this setting

as a model FBI agent. But the conflict and depression generated by these routine but soul-

destroying events took its toll.

           Moreover, it has been reported that “[m]embers of Minneapolis’s large Somali

community . . . [stated] that the documents Albury was accused of leaking helped shed light on

the profiling and harassment many in that community regularly experience at the hands of the

FBI, and said that they were grateful for the former agent’s courage in making them public.”

Id. Thus, for many in that community, the disclosures were “more than justified.” Id. 8

           Jaylani Hussein, executive director of the Council on American-Islamic Relations’

Minnesota chapter, commented that “[c]ommunities of color have been calling for law

enforcement officials to call out these type of practices[,]” and that they “commend [Mr.

Albury] for his bravery in challenging institutions that need a great deal of reform to better

serve the community that they serve.” Id. That sentiment was echoed by Burhan Israfael

Isaaq, a Somali community organizer in Minneapolis: “I think [Mr. Albury] did a great service

to the citizens of this country and especially to the people who are vulnerable to harassment

from the FBI. . . . More power to him. People are definitely grateful.” Id.

           B.      Mr. Albury Did Not Intend to Cause Harm to U.S. National Security; Protection
                   of the U.S. Was His Goal, and, Contrary to the Government’s Claim, Motive is
                   Highly Relevant to Sentencing

           Moreover, not only did Mr. Albury not cause any harm to U.S. National Security, he

did not intend to cause such harm. See also Albury Position, at 49-50. The government

responds with two arguments. While the government is correct that Mr. Albury’s “motive is

irrelevant to the offenses” as a matter of criminal liability, see Gov’t Position, at 11, his

motivation is unquestionably relevant to sentencing. As set forth in Albury Position, at 49,
8
    FBI’s Race Problems, supra.


                                                  6
        CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 7 of 18



courts have long acknowledged that a defendant’s motive bears directly on a defendant’s

culpability for sentencing purposes. See Solem v. Helm, 463 U.S. 277, 293 (1983) (sentencing

court “of course, is entitled to look at a defendant's motive in committing a crime”).

        In the alternative, the government disputes that Mr. Albury’s behavior constitutes “the

actions of one motivated by social conscience,” Gov’t Position at 11, citing the fact that Mr.

Albury had 50 additional undisclosed documents at his home. The government’s argument is a

non-sequitur. That Mr. Albury acted in a whistleblower capacity is beyond peradventure. As

the government concedes, he disclosed a set of documents to a reporter.

        Also, since Mr. Albury incontrovertibly did not make the disclosures for professional or

financial gain, or for any personal advancement, his single motive is manifest: in the public

interest.   It is also readily apparent from the nature of the documents disclosed that Mr.

Albury engaged in his whistleblowing activities to highlight perceived abuses in the FBI’s

counter-terrorism strategies, in particular with respect to the recruitment of spies within

minority communities. The government may not agree with Mr. Albury’s assessment of the

FBI’s activities or with the manner he chose to publicize his cause, but its claim that Mr.

Albury was not acting out of conscience is insupportable; in fact, it is contradicted by all the

evidence.

        A recent law review article by an attorney who works with immigrant communities

reinforces Mr. Albury’s public interest motivation, and the conclusion that his disclosures have

been valuable to the public discourse on counterterrorism policy, including the targeting of

immigrants’ travel and leveraging immigration status in order to recruit informants through

coercion and intimidation:

                [d]espite the widespread, regular prodding of information from
                Muslim-Americans about their daily life, there has not been



                                                 7
         CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 8 of 18



                  any attempt to frame this as informant recruitment that
                  deserves critical attention, procedural safeguards, or oversight.
                  Nor has there been much scholarly or political scrutiny of the
                  methods through which the FBI populates its expansive—and
                  expanding—registry of informants with individuals who have
                  the linguistic, cultural, and religious knowledge that would
                  enable them to be effectively used to gather information about
                  the daily life of Muslim-American populations.9

         The government also mischaracterizes Mr. Albury’s statement of acceptance of

responsibility, accusing him of “ignoring his previous behavior and imputing culpability to

others when he himself transmitted classified information to Reporter A.” Gov’t Position, at

11. Again, the evidence refutes that claim.10

         Mr. Albury has unequivocally accepted sole and complete responsibility for his actions

- acknowledging in full the removal and retention of classified documents from his office, the

provision of documents to a reporter, the use of technology to remove identifying data, and the

storage of additional documents at his residence that he had not disclosed to any reporter. He

highlighted the manner in which he had stored these additional documents for the sole purpose

of accepting that he had created a risk that these documents would be disclosed to a reporter

without curation. That Mr. Albury was somehow attempting to shift blame to someone else by

making this acknowledgement is entirely without merit.

         Moreover, the government’s arguments ignore the fact that, as set forth in Albury

Position, at 50-51, Mr. Albury firmly believed, for good and demonstrable reason, that internal

reporting within the FBI would have been futile, and even counterproductive, as it would have

9
  Diala Shamas, A Nation of Informants: Reining In Post-9/11 Coercion of Intelligence Informants, Brooklyn L.
Rev., Volume 83, Issue 4, Article 1, 1175, 1179, 1189, 1991 (July 20, 2018) (footnote omitted), available at
https://brooklynworks.brooklaw.edu/cgi/viewcontent.cgi?article=2149&context=blr. See also id., at 1184
(“[p]erspectives from community-based groups and organizations, as well as attorneys working with these
communities, along with information gleaned through litigation or leaked documents all suggest that there is a
broader informant recruitment effort underway among Muslim communities in the United States”).
10
   The government also errs in conflating acceptance of responsibility with motivation that can present mitigating
circumstances. See United States v. Singh, 877 F.3d 107, 119-20 (2d Cir. 2017) (“[a] defendant’s acceptance of
responsibility and his assertion of mitigating circumstances are not necessarily inconsistent or incompatible.”


                                                        8
            CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 9 of 18



generated retaliation and ostracism. Indeed, he initially composed the White Paper discussed

in Albury Position, at 22-23, but abandoned that project in light of the resistance to change and

tolerance he witnessed from within. (Mr. Albury’s “White Paper” was provided by the

government in response to a sentencing discovery request. We understand that it was retrieved

from his personal office computer or from his FBI document account.)

           Were there other avenues open to Mr. Albury? Could he have adopted another route

for conscientious objection? Perhaps so.11 But must he serve prison time because of his

perception of the viability of those various options?

           C.        The Abuse of Trust Enhancement Is Inapplicable When Analyzed in the
                     Context of Mr. Albury’s Specific Conduct and Specific Offenses of Conviction

           As set forth in Albury Position, at 40-47, the two-point enhancement in §3B1.3 of the

Guidelines does not apply to him in this case for several reasons. Nor do the government’s

arguments alter that conclusion.

           For instance, the government’s references to abuse of trust enhancements in the context

of other guidelines and other statutes and hypothetical defendants constitute a red herring. It is

axiomatic that under the Sentencing Guidelines, whether a specific offense characteristic

applies is a fact-specific analysis, individual to each particular defendant.

           Nor does it inform the analysis if a violator of a different statute covered by the same

general Guideline could do so without possessing a security clearance. Thus, the

government’s assertion – unaccompanied by citation any authority – that “[n]owhere, in all of

the associated statutes and guidelines, is there an indication that only an individual occupying a

position of trust can violate them[,]” Gov’t Position, at 9, is not the standard, and therefore

does not provide guidance here.


11
     But see authorities cited in Albury Position at 23-27.


                                                              9
       CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 10 of 18



        Critical in the context of §3B1.3’s two-level abuse of trust enhancement is that the

abuse of trust is not “already included in the base offense level or specific offense

characteristics.” U.S.S.G. § 3B1.3. The enhancement is not added merely because the

defendant held a position of trust. As the Eighth Circuit explained in United States v.

Claymore, 978 F.2d 421 (8th Cir. 1992), “[i]f an abuse of trust is so central to the crime that the

abuse would be included in the base offense level, the increase under § 3B1.1 is not available.”

Id. at 423.

        In Mr. Albury’s case, his position of trust was central to his crime in three respects, and

as such, in the context of his particular case, it is already included in his base offense level.

        First, his position of trust, through his security clearance, granted him access to

classified material. See Claymore, 978 F.2d at 434 (two points for abuse of trust should not be

added “if the defendant’s position is one of a specialized nature not merely giving him access

to commit the crime”) (emphasis added).

        Second, it is central to the finding that his handling of classified information was

“unauthorized,” as required under 18 U.S.C. § 793(e). As Mr. Albury’s factual allocution

acknowledged, it was only his security clearance that granted him access to sensitive and

classified material. Plea Agreement, ¶ 2(e). What made Mr. Albury’s actions “unauthorized”

was his misuse of that trust placed in him by virtue of the security clearance.

        Third, Mr. Albury’s position of trust was critical to a finding that his conduct was

knowing and willful. Again, as the factual allocution makes clear, it is the abuse of his

position of trust as an FBI agent – his handling of documents contrary to the training he

received about his security clearance – which forms the basis of the mens rea element of his

convictions.




                                                 10
       CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 11 of 18



       In sum, punishing Mr. Albury by adding a two-point enhancement for abuse of trust,

when the abuse of trust is essential to all aspects of his offense, would penalize him twice for

the same conduct. See Waldner, 580 F.3d at 707 (error if “precisely the same aspect of a

defendant’s conduct factors into his sentence in two separate ways”).

       Even pursuant to the categorical approach advocated by the government, the

appropriate frame of reference, given the relative novelty of recent Espionage Act

prosecutions, is the application of the abuse of trust enhancement solely with respect to the

category of government whistleblowers. In determining the appropriate guideline for Mr.

Albury’s case, grouping him with the spies and foreign agents traditionally prosecuted under

the Espionage Act would be a patent affront to the requirement to treat like defendants alike,

and avoid unwarranted conformity for defendants whose conduct is dissimilar. See Gall v.

United States, 552 U.S. 38, 55 (2007).

       It would place a publicly-minded whistleblower at the same ultimate offense level as a

hostile foreign agent or U.S. intelligence agent selling classified information to a foreign

power, thus exposing Mr. Albury to as steep a sentence as those malefactors.

       Moreover, as pointed out in the Reporters’ Brief, it would apply a Guideline to Mr.

Albury that was formulated based on spy cases, and has not been ameliorated or reconsidered

in light of the spate of recent whistleblower prosecutions. Reporters’ Brief at 9 - 10. If,

however, government whistleblowers are considered a category of defendants targeted under

the Espionage Act, it is clear that their status necessarily encompasses the concept of a position

of trust that was used contrary to regulation and law.

       Such whistleblowers are prosecuted precisely because they violated their oaths, as the

government emphasizes in its sentencing submission. See, Gov’t Position, at 1, (Mr. Albury’s




                                                11
           CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 12 of 18



conduct “was not only against the law, but a betrayal of the oath that the defendant took to

protect classified information;” “[a] significant sentence of incarceration is appropriate because

individuals similarly situated to the defendant need to know that anyone who breaks his or her

oath to protect classified information will be punished accordingly”). Adding an additional

two points under U.S.S.G. § 3B1.3. when Mr. Albury’s – like other whistleblowers’ --

government status drove the prosecution in the first place would constitute impermissible

double-counting.

           Also, even if the Court were to impose the two-point enhancement, it is respectfully

submitted that the specific facts of this case would provide the Court ample basis to discount it

pursuant to the other relevant §3553(a) factors.

           D.       The “Significant Sentence” the Government Seeks Will Not Achieve the
                    Government’s Goal of General Deterrence

           The government seeks “[a] significant sentence of incarceration . . . because individuals

similarly situated to the defendant need to know that anyone who breaks his or her oath to

protect classified information will be punished accordingly.” Gov’t Position at 14; see also id.

at 15 (“a custodial sentence at the midpoint of the guideline range will promote respect for the

law and afford adequate deterrence to similar criminal conduct in the future;” “a guideline

sentence would communicate that the defendant’s crimes will not be tolerated and would deter

future crimes”).

           As outlined in Mr. Albury’s initial sentencing submission, however, several factors

subvert the general deterrence objective in this case. First, as deterrence research emphasizes,

the evidence in support of the deterrent effect of the certainty of punishment is far more

consistent than that for the severity of punishment.13 But certainty of punishment is notably


13
     See, e.g., Daniel S. Nagin, Deterrence in the Twenty-First Century, 42 Crime & Justice 199, 202 (2013).


                                                         12
        CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 13 of 18



absent in the context of prosecutions of government employees for disclosures of classified

information.

         As established in Albury Position, at 57 – 63, the punishment imposed in any situation

involving unauthorized disclosure is so completely inconsistent, arbitrary, and unpredictable –

or if it is predictable, for all the wrong reasons (i.e., the power of the person disclosing, the

political advantage gained from disclosure, or the political exercise of the pardon authority) –

that it is impossible for any particular case to provide the basis for general deterrence. These

glaring and irreconcilable inequities that currently attend the prosecution and punishment of

unauthorized disclosures, as well as the confusion generated by the statements and actions

(including pardons) by senior government officials, render this case an inappropriate vehicle

for general deterrence. Also, general deterrence in the context of unauthorized disclosures of

classified information is undermined by the classification process itself. As amici point out,

overclassification is rampant. Scholars’ Brief at 6. Moreover, it is well-documented that “the

government routinely classifies information that it has no legitimate basis to keep secret,”

sometimes “simply because disclosure would embarrass powerful officials or expose

government misconduct.” Id. The over-classification problem undermines the integrity of the

classification system as a whole and breeds disrespect for it.14 This in turn weakens the

deterrence effect of any punishment for unauthorized disclosures.

         In addition, general deterrence often has little application in the context of individual

acts of conscience, such as Mr. Albury’s, which by their nature are driven by a deep-seated



14
   See FBI’s Race Problems, supra (according to Michael German, a former FBI agent, the documents “should
have never been withheld from the public in the first place[]” because “‘[m]ost of them were FBI policy
documents, and if we live in a democracy, we can’t have secret government policies[.]’” Id. Mr. German also
pointed that “[c]learly, having released them hasn’t put our national survival at peril. All it has done is provide the
public with more information about how the FBI conducts its business, and clearly there was evidence of abuse,
particularly in a lot of the documents about targeting immigrants, targeting journalists”).


                                                          13
        CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 14 of 18



belief in the importance of sacrificing for a higher good. See Albury Position at 64 - 65. For

that reason, while general deterrence has been an explicit element of some prior sentences for

unauthorized disclosure, such disclosures still occur because general deterrence cannot account

for a disclosure that a government employee feels compelled to make in the public interest.

        Here, any general deterrence would be entirely speculative and inchoate,

unquantifiable, and unstandardized, making it impossible to determine how much would be

“sufficient, but not greater than necessary” to achieve any results. See also United States v.

Warner, 792 F.3d 847, 861-62 (7th Cir. 2015)

        Finally, and returning to the deterrence research cited earlier, to the extent deterrence

operates in this context, it operates based on apprehension and swift punishment, not severity

of punishment.15 Mr. Albury’s punishment is already manifest severely. He has lost his secure

and well-paid position. He has lost the pension and health benefits guaranteed to him for life

upon just a few more years of service. He has been convicted of a felony under the Espionage

Act. His case has garnered international publicity. Many brand him as a traitor. The personal,

financial and emotional impact on his family has been extreme. Imprisonment, we respectfully

submit, will do little to increase the deterrence effect of the litany of punishments to which Mr.

Albury has already been subject and will continue to be subject. We also note that

imprisonment can be especially more onerous for former members of law enforcement. See

Koon v. United States, 518 U.S. 81, 112 (1996) (district court could depart based on

susceptibility to abuse in prison given “extraordinary notoriety and national media coverage of

this case, coupled with the defendants' status as police officers”).16


15
  Id.
16
  Danielle Ivory and Caitlin Dickerson, Safety Concerns Grow as Inmates Are Guarded by Teachers and
Secretaries, The New York Times, June 17, 2018, available at https://www.nytimes.com/2018/06/17/us/prisons-
safety-substitute-guards.html (“as the shortage of correctional officers has grown chronic under President Trump –


                                                       14
        CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 15 of 18



        E.       The Sentences Citied by the Government Are Inapposite

        The cases the government cites, in Gov’t Position, at 15-16, are all distinguishable from

Mr. Albury’s conduct and situation here. For example, in United States v. Winner, (S.D. Ga.

1:17-cr-00034-JRH-BKE), in what prosecutors described as the longest sentence ever imposed

in federal court for an unauthorized release of government information to the media – 63

months pursuant to an agreed-upon sentence – the defendant, a contractor working at N.S.A.

for only five months, “caused exceptionally grave damage to U.S. national security,” according

to government officials, by releasing information related to the U.S. intelligence agencies’

investigation into Russian hacking during the 2016 U.S. election campaign.17

        Also, according to the Department of Justice’s September 23, 2013, press release issued

in conjunction with the defendant’s plea of guilty in United States v. Sachtlaben, (S.D. Ind.

1:13-cr-00200-WTL), in which the defendant also pleaded guilty to possessing child

pornography (as a result of a separate investigation, resulting in a separate consecutive

sentence), his “disclosure severely jeopardized national security and put lives at risk” because

it “threatened a sensitive intelligence operation and endangered lives by illegally disclosing

classified information relating to a disrupted al-Qaeda suicide bomb plot.”18

        In United States v. Kiriakou, (E.D. Va. 1:12-cr-00127-LMB), the defendant disclosed to

a reporter the name of a covert CIA officer as well as information revealing the role of another

and the practice of drawing upon other workers has become routine — many prisons have been operating in a
perpetual state of staffing turmoil, leaving some workers feeling ill-equipped and unsafe on the job, according to
interviews and internal documents from the Bureau of Prisons”).
17
   See Dave Philipps, Reality Winner, Former N.S.A.Translator, Gets More Than 5 Years in Leak of Russian
Hacking Report, The New York Times, August 23, 2018, available at
https://www.nytimes.com/2018/08/23/us/reality-winner-nsa-sentence.html. See also Charlie Savage and Alan
Blinder, “Reality Winner, N.S.A. Contractor Accused in Leak, Pleads Guilty,” The New York Times, June 26,
2018, available at https://www.nytimes.com/2018/06/26/us/reality-winner-nsa-leak-guilty-plea.html.
18
   See U.S. Department of Justice, Former Federal Contractor Petitions to Plead Guilty to Unlawfullly Disclosing
National Defense Information and Distributing Child Pornography, available at
https://www.justice.gov/opa/pr/former-federal-contractor-petitions-plead-guilty-unlawfullly-disclosing-national-
defense.



                                                       15
        CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 16 of 18



CIA employee. The defendant in Kiriakou also lied to the CIA about his book, claiming to a

pre-publication review board that he had fictionalized certain passages when in fact they

reflected actual classified activities and information. Indeed, his disclosures to the reporter

were inextricably intertwined with his commercial promotion of his memoir.19

        In United States v. Sterling, (E.D. Va. 1:10-cr-00485-LMB), the government and

sentencing court both stated that the defendant had caused particular damage by effectively

revealing the identity of a man working with the CIA – with the Court stating there was “no

more critical secret” than that — and that he deserved a harsher penalty than others recently

accused of disclosing classified information because he had not pleaded guilty and admitted

wrongdoing.20

        Regarding United States v. Morison, 844 F.2d 1057 (4th Cir. 1988), as noted in Albury

Position, at 46, the defendant therein was convicted of selling classified defense information to

a magazine overseas.

        In addition, in United States v. Pho, 1:17-cr-00631 (D. Md. 2018), the defendant took

home from N.S.A. classified documents that were subsequently downloaded from his computer

by Russian hackers using the antivirus software installed on his home computer. The

documents included information about U.S. intelligence hacking tools, and the documentation

for such measures. The government described the loss of the “massive troves” of information

to a foreign power as “devastating for the intelligence community.”21



19
   Pam Benson, Former CIA Officer Accused of Leaking Classified Info, CNN, January 23, 2012, available at
http://security.blogs.cnn.com/2012/01/23/former-cia-officer-accused-of-disclosing-i-d-of-a-fellow-agent/
20
   Max Zapotosky, Ex-CIA officer convicted in leak case sentenced to 3½ years in prison, The Washington Post,
May 11, 2015, available at https://www.washingtonpost.com/local/crime/ex-cia-officer-convicted-in-leak-case-
sentenced-to-3-12-years-in-prison/2015/05/11/fc5427a6-f5a0-11e4-84a6-
6d7c67c50db0_story.html?utm_term=.45dc09828eb9
21
    Scott Shane, He Took Home Documents to Catch Up on Work at the N.S.A. He Got 5½ Years in Prison, The
New York Times, September 25, 2018, available at https://nyti.ms/2NOYYAs.


                                                      16
        CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 17 of 18



        As reported in The New York Times, “Adm. Michael S. Rogers, then the N.S.A.

director, wrote in an unusual letter to [the sentencing judge that the defendant’s] breach of

security rules had resulted in ‘articulable harm to intelligence-gathering’” – an impact notably

absent here.22

        In its press release, the U.S. Department of Justice stated that the defendant’s actions

“compromised some of our country’s most closely held types of intelligence, and forced NSA

to abandon important initiatives to protect itself and its operational capabilities, at great

economic and operational cost” – again an aspect decidedly not present in this case.23

        In United States v. Marshall, (S.D. TX 1: 17-cr-1), the defendant downloaded

“documents describing U.S. nuclear command, control and communications” onto a compact

disk stored in his home(s), including one overseas. He also shipped from overseas hard drives

containing classified documents regarding “ground operations in Afghanistan.”24

        In United States v. Mehalba, 03-cr-10343-DPW (D. Ma. 2005), the defendant, a U.S.

military interpreter, took classified information on a disk from Guantanamo and then lied to

Customs agents about the contents of the disks.

        As a result, these cases cited by the government do not provide guidance with respect to

Mr. Albury’s sentence other than to drive it downward dramatically by comparison.




22
   Id.
23
   U.S. Department of Justice, Office of Public Affairs, Former NSA Employee Sentenced to Prison for Willful
Retention of Classified National Defense Information, September 25, 2018, available at
https://www.justice.gov/opa/pr/former-nsa-employee-sentenced-prison-willful-retention-classified-national-
defense.
24
    U.S. Department of Justice, Former Defense Contractor Convicted of Unlawfully Retaining Classified
Information, March 5, 2018, available at https://www.justice.gov/opa/pr/former-defense-contractor-convicted-
unlawfully-retaining-classified-information.


                                                      17
      CASE 0:18-cr-00067-WMW Document 37 Filed 10/08/18 Page 18 of 18



                                         Conclusion

       For all the foregoing reasons, the Court should depart and/or vary below the applicable

guideline, and sentence Mr. Albury to a non-custodial sentence.

Dated: October 8, 2018
                                                    Respectfully submitted,


             /s/                                           /s/

JaneAnne Murray, Esq.                               Joshua Dratel, Esq.
Minnesota Bar #: 0384887                            New York State Bar #: 1795954
Murray Law LLC                                      Law Offices of Joshua L. Dratel, P.C.
310 South Fourth Avenue, Suite 5010                 29 Broadway, Suite 1412
Minneapolis, MN 55415                               New York, NY 10006
Tel: (612) 339-5160                                 Tel: (212) 732-0707
Fax: (866) 259-7819                                 Fax: (212) 571-3792
Email: jm@mlawllc.com                               Email: jdratel@joshuadratel.com




                                              18
